VAUGHN, Judge.
For the factual background of this controversy see the opinion disposing of an earlier appeal. Gay v. Supply Co., 12 N.C. App. 149, 182 S.E. 2d 664. In that decision, the order of the Commission was reversed and the cause was remanded for further deliberations. On 24 November 1971, the Commission again determined that the deceased employee’s fatal accident did not arise out of and in the course of his employment.
Counsel for appellants have pursued their cause with admirable diligence. We hold, however, that the findings and conclusions of the Commission are supported by the record and, in law, we find no reversible error. The Award of the North Carolina Industrial Commission is affirmed.
Affirmed.
Judges Morris and Graham concur.